Citation Nr: 1801383	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-08 344	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1978 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds that additional development is necessary before the claim on appeal can be decided.  

This matter most recently came before the Board in May 2017, at which time the Board again remanded it so that the Veteran could be afforded a VA examination which addressed the combined effects of his service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The record indicates that a request for physical examination was initiated by the RO in June 2017.  The Veteran failed to attend his scheduled appointment in June 2017, and the RO's attempt to contact him in August 2017 to determine why he missed his examination was unsuccessful by phone.  The record, however, does not contain copy of the mailed notice of the examination.   In August 2017, the RO issued a supplemental statement of the case and returned the matter to the Board for further appellate review.  

The Board notes that the May 2017 remand directed the RO to "take steps to ensure that the Veteran is notified of the date and time of the examination, and associate such notification with the electronic claims file."  Such notification is not presently in the evidence of record.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Therefore, affording the Veteran the complete benefit of the doubt, the Board will remand this claim so that the Veteran may be afforded another VA examination.  Stegall, 11 Vet. App. at 270-71.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  After completion of directive #1, schedule the Veteran for an examination which provides a thorough description of the combined effects of his service-connected disabilities on his ability to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him, without consideration of the effects of age or disabilities that are not service-connected.  The examiner must provide reasons for the opinion provided.

The Veteran's service-connected disabilities are: degenerative arthritis of the lumbosacral spine (40 percent disabling); right shoulder cuff tear/impingement syndrome with mild degenerative joint disease (20 percent); tinnitus (10 percent); right knee chondromalacia (10 percent); left knee chondromalacia (10 percent); left foot strain (10 percent); right radial head fracture (10 percent); right forearm and wrist strain (10 percent); sinusitis (10 percent); degenerative arthritis of the cervical spine (10 percent); prostatitis (10 percent); bilateral otitis (0 percent); appendectomy scar (0 percent); left thumb scar (0 percent); and scar, postoperative arthroscopic decompression and distal clavicle resection (0 percent).

The Board notes that the examiner is not requested to provide a specific opinion on his employability, but rather should address all of the Veteran's service-connected disabilities, either individually or combined, and provide a complete description of how those disabilities affect his ability to obtain and maintain gainful employment, in light of the Veteran's educational and work history.  It is the description of how his disabilities effect employment which is of value to the Board.  

The RO should take steps to ensure that the Veteran is notified of the date and time of the examination, and associate such notification with the electronic claims file.  If the Veteran does not attend the scheduled examination, this notice to the Veteran of the place and time of the scheduled VA examination must be place in the record.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




